Citation Nr: 1106703	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
sarcoidosis with postoperative scars, thoracotomy, and pulmonary 
fibrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from May 1948 to January 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas, denying the 
claim currently on appeal.  

In November 2006, VA received the Veteran's claim seeking an 
increased disability rating for his sarcoidosis with 
postoperative scars, thoracotomy, and pulmonary fibrosis.  This 
claim was denied in a June 2007 rating decision, and the Veteran 
appealed this decision to the Board in August 2007.  This claim 
was then denied by the Board in July 2009.  Subsequently, the 
appellant and VA filed a joint motion to remand this appeal back 
to the Board, which was granted by the United States Court of 
Appeals for Veterans Claims in January 2010.  This claim was 
subsequently remanded by the Board in August 2010 for additional 
evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 23, 2010, the Veteran's sarcoidosis was 
manifested by shortness of breath, a FEV-1 of 72 percent 
predicted, a FEV-1/FVC of 70 percent, and a DLCO of no higher 
than 54 percent predicted; the disorder was not treated with 
corticosteroids.  

2.  As of September 23, 2010, the Veteran's sarcoidosis has been 
manifested by shortness of breath, an FEV-1 of 68 percent 
predicted, an FEV-1/FVC of 71 percent, and a DLCO of 69 percent 
predicted; the disorder has not been treated with 
corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria necessary for establishing entitlement to a 
disability evaluation of 60 percent for sarcoidosis, from 
November 20, 2006, until September 23, 2010, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.91, Diagnostic Codes 6600, 6846 (2010).  

2.  The criteria necessary for establishing entitlement to a 
disability rating in excess of 30 percent for sarcoidosis, as of 
September 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.91, Diagnostic Codes 
6600, 6846 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  In the present case, the Veteran was 
provided with this information in letters dated January 2007 and 
June 2008.  Even though the Veteran was not provided with all 
necessary information until after the initial adjudication of his 
claim, the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in April 2007, 
May 2008 and September 2010, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's Social Security Administration (SSA) 
records have also been obtained and incorporated into the 
evidence of record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its August 2010 remand directives.  The Board 
notes that the Court has held that "only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance."  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
obtained more VA outpatient treatment records for this Veteran, 
and scheduled him for an additional examination in September 
2010.  The AMC later issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  



	(CONTINUED ON NEXT PAGE)
Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Diagnostic Code 6846 provides that sarcoidosis is to be rated 
under either the rating criteria of Diagnostic Code 6846, or the 
active disease or residuals are to be rated as chronic bronchitis 
(Diagnostic Code 6600) and extra-pulmonary involvement rated 
under the specific body system involved.

Diagnostic Code 6846 provides that sarcoidosis with chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment is rated noncompensably (0 percent) 
disabling.  Sarcoidosis with pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids is rated 30 percent disabling.  
Sarcoidosis with pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control is rated 60 
percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment, is rated 100 percent disabling.  38 C.F.R. § 
4.97.

Again, sarcoidosis may alternatively be rated as chronic 
bronchitis under Diagnostic Code 6600.  Diagnostic Code 6600 
provides that Forced Expiratory Volume in one second (FEV-1) of 
71- to 80-percent predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted, is rated 10 percent disabling.  FEV-
1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 
percent disabling.  FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), is rated 60 percent disabling.  
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97.

Facts and Analysis

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for his service-connected sarcoidosis 
with postoperative scars, thoracotomy and pulmonary fibrosis.  
Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to a disability 
rating of 60 percent from November 20, 2006 (the date VA received 
the Veteran's claim for an increased disability rating) through 
September 23, 2010.  However, the preponderance of the evidence 
of record is against the claim of entitlement to a disability 
evaluation in excess of 30 percent, as of September 23, 2010.  

For historical purposes, the Veteran was originally granted 
service connection for sarcoidosis in a January 1952 rating 
decision.  A disability evaluation of 30 percent was assigned 
under Diagnostic Code 6821, effective as of January 11, 1952.  VA 
most recently received a claim for an increased disability 
evaluation from the Veteran in November 2006.  This claim was 
denied by the RO in a June 2007 rating decision, and the Veteran 
subsequently appealed this decision to the Board in August 2007.  

Upon filing his claim, the Veteran was afforded a VA respiratory 
examination in April 2007.  The Veteran reported that he started 
using inhalers 4 to 5 years earlier but that he no longer used 
these.  He also reported that he had shortness of breath with 
exertion and that he could walk approximately 75 to 90 yards 
before getting short of breath.  The Veteran felt that his 
exertional dyspnea had been worse in the last 3 to 4 years.  He 
described occasional coughing, but denied hemoptysis, orthopnea, 
PND, or pedal edema.  A January 2006 X-ray was reviewed, 
revealing fibrosis of the left upper lung. The right lung was 
normal.  Examination revealed the lungs to be clear to percussion 
and auscultation, and the heart had a regular sinus rhythm and 
rate without murmur.  The Veteran was noted to have a 9.75 inch 
scar in the left lateral chest that was well-healed with good 
texture and adherence.  There was no keloid formation or 
elevation or depression.  The examiner concluded that there was 
no limitation of function due to the scar.  The examiner 
diagnosed the Veteran with status post left thoracotomy with 
exertional shortness of breath.  It was noted that pulmonary 
function testing showed an obstructive pattern with mild 
impairment.  Testing revealed an FEV-1 of 72 percent predicted 
and an FEV-1/FVC of 70 percent.  DLCO was noted to be 54 percent 
predicted.  The examiner concluded that these results represented 
an obstructive pattern with mild impairment.  There was a 
moderate decrease in the diffusion capacity that corrected for 
breath hold volume.  

The Veteran was afforded an additional VA respiratory examination 
in May 2008.  The Veteran indicated that he had a worsening of 
shortness of breath and exercise tolerance over the previous 
year.  However, it was noted that the Veteran had no active 
treatment for this condition.  Pulmonary function tests were 
performed, revealing a slight improvement in the forced vital 
capacity and the FEV-1 since the 2007 VA examination.  The 
Veteran had an FEV-1 of 81 percent predicted and an FEV-1/FVC of 
71 percent.  Measurements of diffusion capacity had decreased 
slightly in the previous year, with a DLCO of 53 percent.  The 
examiner noted that the Veteran walked from the lobby to the 
examining room without becoming short of breath and that his 
breathing was very rested and not labored.  The chest was 
symmetrical with a well-healed left thoracotomy scar which was 
nontender to palpation.  The lungs were clear to auscultation 
with no rales, rhonchi or wheezes.  The heart was of a regular 
rate and rhythm with no murmurs.  The examiner diagnosed the 
Veteran with pulmonary sarcoidosis with essentially no change in 
pulmonary function in the previous year.  The examiner again 
noted that the Veteran did not require any current treatment and 
that he was not short of breath at rest or with minimal exertion.  
However, he did have a complaint of shortness of breath with 
prolonged exertion.  

The record also contains a VA computed tomography (CT) scan from 
December 2008.  This record indicates that the Veteran had a 
collapse of the medial aspect of the left upper lung with part of 
the collapsed lung containing dense material such as calcium or 
barium.  It was noted that the Veteran had a history of 
sarcoidosis with lung resection but that he did not have 
difficulty breathing.  A February 2009 CT scan revealed a small 
focal area of bronchiectasis in the posterior left lower lobe.  
The heart was normal in size.  An October 2009 CT scan revealed 
stable mild scarring and bronchiectasis in the posterior left 
lower lobe.  

The Veteran was most recently afforded a VA respiratory 
examination in September 2010.  The Veteran reported that he used 
Combivent as needed to help with his shortness of breath.  He 
reported shortness of breath only when walking 25 to 50 yards.  
The examiner concluded that there were no complications with 
pulmonary sarcoidosis and that the Veteran did not take 
corticosteroids to treat this condition.  Examination revealed 
the lungs to be clear to percussion and auscultation and the 
heart to have a regular sinus rhythm and rate without murmur.  
The examiner diagnosed the Veteran with persistent narrowing of 
the left upper lobe bronchus with left upper lobe collapse and 
cystic/cylindrical bronchiectasis with resultant hyperexpansion 
of the left lower lobe.  The Veteran was also diagnosed with a 
focal area of subcentimeter bilateral pleural nodules and pleural 
thickening and a stable three millimeter (mm) nodule in the right 
upper lobe.  The examiner concluded that the Veteran experienced 
chronic shortness of breath with no other active disease as 
related to his service-connected pulmonary sarcoidosis and 
postoperative scars.  There were no residuals from the scar which 
measured 8 inches.  The scar was well-healed, nontender, and of 
good texture and adherence.  There was no keloid formation, 
elevation or depression, ulcerations, underlying soft tissue 
involvement, or functional impairment.  Pulmonary function tests 
showed an obstructive pattern with mild impairment.  FEV-1 was 68 
percent predicted and FEV-1/FVC was 71 percent.  There was no 
significant bronchodilator response and the examiner concluded 
that diffusion was within normal limits, with a DLCO of 
69 percent predicted.  

When affording the Veteran the full benefit of the doubt, the 
above evidence demonstrates that he is entitled to a disability 
evaluation of 60 percent for his service-connected sarcoidosis 
from November 20, 2006 through September 23, 2010.  As already 
noted, sarcoidosis is to be rated either under the rating 
criteria of Diagnostic Code 6846, or, under Diagnostic Code 6600 
for bronchitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6846, a 
higher disability rating of 60 percent is warranted when there is 
evidence of sarcoidosis with pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
Id.  The previously discussed evidence demonstrates that the 
Veteran has not treated his sarcoidosis with corticosteroids at 
any time during the pendency of this claim, and as such, a higher 
disability rating of 60 percent would not be warranted under 
Diagnostic Code 6846.  However, under Diagnostic Code 6600, a 60 
percent disability rating is warranted when pulmonary function 
testing reveals FEV-1 of 40- to 55-percent predicted, FEV-1/FVC 
of 40 to 55 percent, DLCO (SB) of 40- to 55-percent predicted, or 
a maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  According to the April 2007 pulmonary 
function test, DLCO was 54 percent predicted.  The May 2008 test 
revealed DLCO of 53 percent predicted.  Therefore, there is 
evidence of DLCO between 40 to 55 percent predicted since the 
Veteran filed his claim and September 23, 2010, and a higher 
disability rating of 60 percent is warranted for this time 
period.  

The preponderance of the evidence of record, however, 
demonstrates that the Veteran is not entitled to the highest 
disability rating of 100 percent from November 20, 2006 through 
September 23, 2010.  FEV-1 of less than 40 percent predicted, or; 
FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy, is 
rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 
6600.  The evidence of record demonstrates that the Veteran did 
not have an FEV-1 of less than 40 percent predicted, an FEV-1/FVC 
of less than 40 percent, or a DLCO of less than 40 percent 
predicted.  There is also no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or acute 
respiratory failure.  A 100 percent disability evaluation is also 
available under Diagnostic Code 6846 when there is evidence of 
cor pulmonale, cardiac involvement with congestive heart failure, 
or progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  Id.  However, there is no 
evidence of this symptomatology of record.  As such, the highest 
disability rating of 100 percent is not warranted from November 
20, 2006 through September 23, 2010.  

Likewise, the preponderance of the evidence of record 
demonstrates that the Veteran's service-connected sarcoidosis was 
no longer more than 30 percent disabling as of September 23, 
2010.  Pulmonary function testing performed at this time revealed 
FEV-1 of 68 percent predicted, FEV-1/FVC of 71 percent, and DLCO 
of 69 percent.  The examiner noted that diffusion was within 
normal limits at this time.  As such, a disability evaluation in 
excess of 30 percent under Diagnostic Code 6600 is not warranted 
as of September 23, 2010 - the first evidence of record 
demonstrating a clear improvement in the Veteran's disability and 
DLCO.  See id.  Also, the Veteran was noted to not be using 
corticosteroids or any other treatment during the September 2010 
VA examination.  As such, a disability rating of 60 percent under 
Diagnostic Code 6846 is also not warranted.  

The Board has also considered whether the Veteran may be entitled 
to a separate disability rating for his scarring.  However, the 
preponderance of the evidence demonstrates that the Veteran's 
scarring does not warrant a compensable disability rating at any 
time during the pendency of his claim.  The Veteran's scarring is 
not unstable, does not cover an area of 144 square inches or 
greater, is not painful upon examination, and does not result in 
any limitation of function.  As such, a separate disability 
rating for scarring is not warranted.  See 38 C.F.R. § 4.118 
(2008).  The Board recognizes that the rating criteria pertaining 
to scars were recently amended.  However, these criteria are only 
applicable to claims filed on or after October 23, 2008.  See 38 
C.F.R. § 4.118 (2009).  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's sarcoidosis results in shortness of breath upon 
exertion.  However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846.  
Furthermore, there is no evidence to suggest that the Veteran has 
suffered marked interference with employment or frequent periods 
of hospitalization because of this disability.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

In conclusion, when affording the Veteran the full benefit of the 
doubt, the Board finds that he is entitled to a 60 percent 
disability evaluation for his sarcoidosis from November 20, 2006 
through September 23, 2010.  To this extent, the Veteran's claim 
is granted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings is permissible).  
However, since the preponderance of the evidence is against the 
claim of entitlement to a disability evaluation in excess of 30 
percent as of September 23, 2010, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable, and this 
aspect of the Veteran's claim must be denied.


ORDER

Entitlement to a disability rating of 60 percent for sarcoidosis 
with postoperative scars, thoracotomy and pulmonary fibrosis, 
from November 20, 2006, through September 23, 2010, is granted, 
subject to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to a disability rating in excess of 30 percent for 
sarcoidosis with postoperative scars, thoracotomy, and pulmonary 
fibrosis, as of September 23, 2010, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


